DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-15, as filed on 02/27/2021, are currently pending and considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 12, page line 25 recites: “the rotation mechanism according to claim 1”. The claim is rendered indefinite as it is unclear the metes and bounds of the claim as it is unclear what in claim 1 is considered part of the rotation mechanism as the rotation mechanism is “configured to be disposed in an annular groove”. It is unclear if the annular groove is part of the rotation mechanism or just functionally connected. Applicant is requested to amend claim 12 with all the limitations of the rotation mechanism in claim 1.
Claim 12, page line 25 recites: “the rotation mechanism according to claim 1”. The claim is rendered indefinite as claim 1, line 1 recites “a rotation mechanism of a wrist exerciser”. It is unclear if this is the same wrist exerciser of claim 12 or a different wrist exercise. It is unclear if the wrist exerciser of claim 1 is part of the rotation mechanism or is functionally connected together. Applicant is suggested to amend claim 12 with the limitations of the rotation mechanism.
Claim 14, page line 9 recites: “the rotation mechanism according to claim 1”. The claim is rendered indefinite as it is unclear the metes and bounds of the claim as it is unclear what in claim 1 is considered part of the rotation mechanism as the rotation mechanism is “configured to be disposed in an annular groove”. It is unclear if the annular groove is part of the rotation mechanism or just functionally connected. Applicant is requested to amend claim 12 with all the limitations of the rotation mechanism in claim 1.
Claim 14, page line 9 recites: “the rotation mechanism according to claim 1”. The claim is rendered indefinite as claim 1, line 1 recites “a rotation mechanism of a wrist exerciser”. It is unclear if this is the same wrist exerciser of claim 12 or a different wrist exercise. It is unclear if the wrist exerciser of claim 1 is part of the rotation mechanism or is functionally connected together. Applicant is suggested to amend claim 12 with the limitations of the rotation mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-12, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 5800311 A (Chuang).
	Regarding Independent Claim 1, Chuang discloses a rotation mechanism (ring 30 with rotor 40) of a wrist exerciser (wrist exerciser 10), configured to be disposed in an annular groove (circumferential shoulder 13; flange 31 of the ring 30 is movably supported on the lower race defined by the inner shoulder 13), comprising: 
	a sleeve ring (ring 30), rotatable along the annular groove (movably supported by flange 31 on shoulder 13), wherein the sleeve ring comprises an annular body (ring 30) and a mount component (insulation ring pad 33), the annular body has a first mount portion (left hole 32) and a first insertion hole (right hole 32) respectively located at two opposite sides of the annular body (see Figure 3 wherein opposite holes 32 are aligned on opposing sides of ring 30), the mount component has a second mount portion (distal surface of pad 33 in contact with ring 31) and a second insertion hole (central hole of pad 33; see Figure 3 for dashed line) respectively located at different portions of the mount component (central hole is located centrally while second mount portion is located on the distal outer surface of pad 33), and the second mount portion of the mount component is engaged with the first mount portion of the annular body (see Figure 3 wherein the distal outer surface of pad 33 is in physical frictional engagement with the internal surface of ring 31 and with left hole 32);
	a spinning mass (rotor 40), comprising two shaft portions (shafts 51) opposite to each other (see Figure 3), wherein the two shaft portions are respectively and rotatably located in the first insertion hole and the second insertion hole of the sleeve ring so as to allow the spinning mass to be rotatable with respect to the sleeve ring (see Figure 3; rotor 40 rotates via shafts 51 within the holes); 
	and a driving assembly (coils 53 with magnet 34), comprising a stator (coil of conductive wire 53) and a rotor (magnet ring 34; in as much as applicant has shown the rotor is a magnet), wherein the stator is fixed to the mount component of the sleeve ring (via shaft 51), and the rotor is mounted on the spinning mass (via shaft 51).  
	Regarding Claim 11, Chuang further discloses the rotation mechanism according to claim 1, wherein the sleeve ring is rotatable with respect to the annular groove about a first axis (“first axis”), and the spinning mass is rotatable with respect to the sleeve ring about a second axis (“second axis”), and the second axis is orthogonal to the first axis (Figure 3: Annotated).  

    PNG
    media_image1.png
    637
    462
    media_image1.png
    Greyscale

Figure 3: Chuang Annotated
	Regarding Independent Claim 12, Chuang discloses a wrist exerciser (wrist exerciser 10), comprising: a spherical casing (upper and lower casing members 60, 11), comprising a first casing (upper casing 60), a second casing (lower casing 11), and an annular rail (Figure 2: Annotated), wherein the second casing is detachably mounted on the first casing (see Figure 3 for the casings detached), the first casing and the second casing together form an accommodation space therebetween (hollow interior 12), the annular rail is fixed in the accommodation space (see Figure 1 wherein the annular rail is between the casings within the hollow interior), and the annular rail has an annular groove (circumferential groove 13); 
	and the rotation mechanism according to claim 1 (see 112(b) above regarding to claim 1, see claim 1 above regarding the rotation mechanism, the office is interpreting the annular groove, wrist exerciser of claim 1 to be the same limitations recited within claim 12),  at least partially located in the accommodation space (see Figure 1 wherein the rotor 40 is within the casing), wherein the sleeve ring of the rotation mechanism is rotatably disposed in the annular groove (ring 30 is rotationally disposed within the groove 13).  

    PNG
    media_image2.png
    266
    465
    media_image2.png
    Greyscale

Figure 2: Chuang Annotated
	Regarding Independent Claim 14, Chuang discloses a wrist exerciser (wrist exerciser 10), comprising: a spherical casing (upper and lower casings 60, 11), comprising a first casing (upper casing 60) and a second casing (lower casing 11), wherein the second casing is detachably mounted on the first casing (see Figures 1 and 2 wherein the casings are detached and attached to each other), the first casing and the second casing together form an accommodation space therebetween (hollow space 12) and an annular groove connected to the accommodation space (circumferential groove 13); 
	and the rotation mechanism according to claim 1 (see 112(b) above regarding to claim 1, see claim 1 above regarding the rotation mechanism, the office is interpreting the annular groove, wrist exerciser of claim 1 to be the same limitations recited within claim 12), at least partially located in the accommodation space (see Figure 1), wherein the sleeve ring of the rotation mechanism is rotatably disposed in the annular groove (see Figure 1). 

	Claims 1-3, 8-10, and 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20050101454 A1 (Dworzan).
	Regarding Independent Claim 1, Dworzan discloses a rotation mechanism (rotor 80 with ring 100) of a wrist exerciser (exercise device 2), configured to be disposed in an annular groove (circular race/ annular path 31), comprising:
	 5a sleeve ring (ring guide 100), rotatable along the annular groove (see Figure 2), wherein the sleeve ring comprises an annular body (outer ring portion 103) and a mount component (platform 102), the annular body has a first mount portion (bracket 214) and a first insertion hole (notch 98) respectively located at two opposite sides of the annular body (bracket 214 is on an opposing side of ring portion 103 relative to notch 98), 
	the mount component has a second mount portion (bracket 218) and a second insertion hole (notch 96) respectively located at different portions of the mount component (the bracket 218 and the notch 96 are located at different portions of the platform 102),
	 and the second 10mount portion of the mount component is engaged with the first mount portion of the annular body (See Figure 6 wherein the ends of the brackets 214 and 218 are connected together); 
	a spinning mass (rotor 80), comprising two shaft portions opposite to each other (shafts 88 and 86 located on each side of the rotor 80), wherein the two shaft portions are respectively and rotatably located in the first insertion hole and the second insertion hole of the sleeve ring so as to allow the spinning mass to be 15rotatable with respect to the sleeve ring (see Figure 5);

    PNG
    media_image3.png
    489
    478
    media_image3.png
    Greyscale

Figure 5: Dworzan
	and a driving assembly, comprising a stator (stationary winds of motor 200; “the motor 200 can be a conventional brushless motor/generator. These conventional motors, e.g., can have a magnet rotor and stationary winds or stator” ¶ 57) and a rotor (magnet rotor of motor 200), wherein the stator is fixed to the mount component of the sleeve ring (see Figure 5, by the bracket 214), and the rotor is mounted on the spinning mass (via the wheel 204 mounted within drive race 90).
	Regarding Claim 2, Dworzan further discloses the rotation mechanism according to claim 1, wherein the stator interacts with the rotor to create a magnetic field for rotating the rotor to rotate the spinning mass (“the motor 200 has sufficient output to rotate the rotor 80 to an operational angular velocity” ¶ 56; the motor is a brushless motor and invokes a magnetic field to drive the motor shaft  and the magnet rotor into rotating the rotor 80).  
	Regarding Claim 3, Dworzan further discloses a rotation mechanism according to claim 1, wherein the driving assembly is a motor (motor 200), the stator comprises a stator yoke and a coil (stationary winds; coils are wound around the stationary which is the yoke), the stator yoke is fixed to the mount component (stationary wind is stationary and fixed to the bracket), the coil is wound on the stator yoke (the coils are winded about the stationary), and the rotor is a magnet (magnet rotor).
	Regarding Claim 8, Dworzan further discloses the rotation mechanism according to claim 1, further comprising a sensor (velocity sensor 92), wherein the sensor is configured to detect an information of the spinning mass (“the device 2 can inform the user of the angular velocity of the rotor 80” Paragraph 58), and an inactivation of the driving assembly is based on the information of the spinning mass detected by the sensor (“the electronic controller 48 receives a signal from a feedback device, such as velocity sensor 92, and stops the energy flow from the power supply 46 to the motor 200” ¶ 73).
	Regarding Claim 9, Dworzan further discloses the rotation mechanism according to claim 8, wherein the sensor is a time meter (“rpm measured by a velocity sensor 92” ¶ 58; the velocity sensor measures the time in order to determine velocity and revolutions per minute).  
	Regarding Claim 10, Dworzan further discloses the rotation mechanism according to claim 8, wherein the sensor is a tachometer (“rpm measured by a velocity sensor 92” ¶ 58; the velocity sensors measures RPMS and thus is a tachometer).
	Regarding Independent Claim 15, Dworzan discloses a rotation mechanism (rotor 80 with ring 100) of a wrist exerciser (exercise device 2), comprising: a sleeve ring (ring 100); and
	 a spinning mass (rotor 80), rotatably disposed on the sleeve ring (via shafts 86, 88), wherein the spinning mass is rotatable with respect the sleeve ring by a conversion of electrical energy to mechanical energy (via electrical motor 200 which converts electricity to rotational movement of the wheel 206 that rotates the rotor 80).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5800311 A (Chuang in further view of US 9827463 B2 (Chuang; henceforth Chuang 2).
	Regarding claim 13, Chuang discloses the invention as substantially claimed, see above. Chuang further discloses wherein the annular ring rotates within the annular groove. Chuang does not disclose wherein the spherical casing further comprises a buffering pad, and the annular rail is connected to the first casing and the second casing via the buffering pad.  
	Chuang 2 teaches an analogous wrist exercise device comprising a spherical casing (housing 100), comprising a first casing (first cover 111), a second casing (second cover 121), and an annular rail (annular rail 141), wherein the second casing is detachably mounted on the first casing (See Figure 2), the first casing and the second casing together form an accommodation space therebetween (accommodating space 130), the annular rail is fixed in the accommodation space (see Figure 4), and the annular rail has an annular groove (annular groove 144); 
	and a rotation mechanism (gyroscopic member 20), at least partially located in the accommodation space (see Figure 4), wherein a sleeve ring of the rotation mechanism is rotatably disposed in the annular groove (see Figure 4); 
	wherein the spherical casing further comprises a buffering pad (buffer portion 142) and the annular rail is connected to the first casing and the second casing via the buffering pad (see Figure 4 wherein the rail 141 is connected to the housings via the buffer portion 142).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the spherical casing and annular rail to include the buffer portion located between the annular rail and the first and second casing, as taught by Chuang 2, in order to provide a protective layer that deforms and absorbs impact forces and reduces impact forces transmitted to the rotational mechanism (Col. 5, lines 34-38).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 4, the prior art of record US 20050101454 A1 (Dworzan) fails to teach or render obvious the rotation mechanism in combination with all of the elements and structural and functional relationships as claimed and further including a seat body and a 25battery, wherein the seat body is fixed to the sleeve ring, and the battery is disposed in the seat body and electrically connected to the coil of the stator. 
The prior art of record teaches a battery within the handles such that they can be easily reached and replaced and as such moving it internally to the sleeve would require disassembly of the entire device for replacement for each batter replacement. Likewise, the sleeve ring is a solid structure and does not have room within the sleeve ring to house a battery without breaking the function of rotation of the device. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the sleeve with a seat body and battery without improper hindsight 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784